Title: To George Washington from David Humphreys, 13 October 1789
From: Humphreys, David
To: Washington, George


          Seventeen Miles east of Camden [S.C.]
          My dear GenlOctr 13th 1789.
          Having been led to believe that this route was the shortest & best, we left Augusta this day week; and having now an opportunity by Charles Town, I write (in conformity to the intimation
 
you was pleased to give) for the purpose of keeping you advised of our progress.
          From the Savannah at Augusta to the Congaree at Friday’s ferry, a distance of about 80 or 90 Miles, is a continuation of Sandy Roads and Pine Woods. Houses are scarce & accomodations miserable. The Congaree, formed by the junction of the Saluda & Broad River just above Friday’s ferry, is navigable for Boats with 60 Hogsheads to the latter. Two miles from which is the new Town of Columbia, now the Capital of the State, in which they are erecting the largest State House on the Continent, for the General Assembly to occupy next Spring. At Camden Elliot Lee is said to have lost at play Magnolio & a dozen more excellent Horses. Magnolio is now at Santee about 20 Miles below Camden; & might be purchased for two hundred Pounds.
          In our Journey we broke, at different times, the Pole & Axtle Tree of the Carriage, which we got repaired at Friday’s ferry.
          On the 10th we made a Journey of forty miles from the Congaree to the Wateree. At the Head of the Boat Navigation, on the latter, Camden is situated. The two Rivers Congaree & Wateree form the Santee by their conflux, about 20 Miles below Camden. At this place we passed Sunday, visited the grave of De Kalb & obtained some informations relative to the interesting military transactions which happened in & near it. Camden does not contain quite so many Houses as Augusta, but they are larger and better built. The Inhabitants have an elegant Assembly Room, and are entertained with Concerts or Plays every week. We drank Tea at the House of a Colo. Kershaw, who was the very first Settler of Camden; & who is also the founder of three other considerable Towns. He had been extremely useful to Genl Lincoln in the War.
          Yesterday we came from Camden to this place by 12 O’Clock. After refreshing our Horses, we set out to make another Stage. In passing from the House on a side-hill, one of the hind Wheels crushed to the ground under us, and every spoke in it was broken. At some places, where we found nothing but pines for 20 miles & not a House in that space, the Catastrophe would have been truly distressing. Here we were fortunate in finding accidentally a House-Joiner from Camden. We collected Tools

enough in four or five Miles to begin a new wheel; and I hope the disaster will not retard us more than 24 hours. Although we have very unfavorable accounts of the heaviness of the roads through which we are to pass; I expect we shall reach the borders of North Carolina by a great exertion, tomorrow night.
          We have not yet heard any thing from New York Since we left it. The only News Paper which has fallen into our hands was from Charles Town, & contained accounts of violent tumults in France. Curiosity is strongly excited, but I do not imagine we shall learn the farther particulars before our arrival in Virginia—Adieu, my dear General, and be pleased to believe me Your sincerest friend & most devoted Servt
          
            D. Humphreys
          
        